WARNER, Judge,
concurring specially;
I agree with the majority opinion and write only to add a few comments regarding the standing of COOCVE to obtain the relief of deposit of the long term lease rentals into the registry of the court pursuant to section 718.401(4)(a), Florida Statutes (1987).
COOCVE is an umbrella organization organized to represent the 254 condominium associations comprising Century Village. COOCVE is not a condominium association for any of those condominiums and is not a party to the lease agreement. It is not involved with the collection of rents. According to the long term lease attached, rents are payable by the unit owner to the individual lessee condominium associations which remit the same to the lessor.
In addition to the majority’s citation of Century Village, Inc. v. Wellington E, F, K, L, H, J, M, & G, Condominium Ass’n., 361 So.2d 128 (Fla.1978), regarding the standing of COOCVE, the Supreme Court has held that an umbrella association similar to COOCVE is not an “association” under section 718.103(2), Florida Statutes (1987). Raines v. Palm Beach Leisureville Community Ass’n., Inc., 413 So.2d 30 (Fla.1982). In that case Justice MacDonald wrote:
We can find, however, no legislative intent to cover the instant management association. The legislature might decide to include this type of association within the scope of chapter 718 in the future, but we conclude that the respondent association presently does not come within the ambit of the condominium statute.
Raines, 413 So.2d at 32.
The legislature has not seen fit to change the statute after Raines. As a consequence, we are now compelled to hold that COOCVE has no standing to obtain the relief of deposit of all rentals from its 254 members in the court. Of course, those associations may, and probably will, be joined in these proceedings so that such relief can be effectuated. That process will be cumbersome and unwieldy and may further complicate already complex litigation to no one’s advantage. I would suggest that the legislature review this statute to determine the advisability of including umbrella organizations such as COOCVE in the definition of “association” for purposes of obtaining relief under section 718.-401(4)(a), Florida Statutes (1987).